Citation Nr: 1033310	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the receipt of VA death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied legal entitlement to 
the receipt of VA death benefits. The appellant is the daughter 
of the individual for whom it is claimed had qualifying military 
service. 

In April 2010, the appellant testified during a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge, a 
transcript of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted that basis of the prior 
determination and noted the elements of the claim that was 
lacking to substantiate the claim for benefits. In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim. Moreover, 
the appellant has not asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of 
the Board hearing. By contrast, the hearing focused on the 
elements necessary to substantiate the claim and the appellant, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claim for benefits. 
As such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claim based on the current 
record.

In April 2010, and then again in July 2010, the appellant 
submitted additional evidence comprised of correspondence from 
the National Personnel Records Center and Philippine government 
records, along with a waiver of RO initial consideration of this 
evidence. 38 C.F.R. §§ 20.800, 20.1304(c) (2009).


FINDING OF FACT

The appellant's father did not have service in the Philippine 
Scouts, or with the Philippine Commonwealth Army in support of 
the Armed Forces of the United States. 


CONCLUSION OF LAW

The criteria are not met for basic eligibility for the receipt of 
VA death benefits.                38 U.S.C.A. § 101(2) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.40 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

The instant claim before the Board is being resolved on the basis 
that the legal criteria for basic eligibility for VA benefits 
have not been met. There is no factual issue to resolve, or 
further case development which would be helpful in deciding these 
issues. Where as here, the outcome of a case is governed by 
applicable law without need for further factual inquiry, the VCAA 
has been held inapplicable.    See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed). 

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.           38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6 (a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1. 
 
Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits. All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.   This paragraph does not apply 
to officers who were commissioned in connection with the 
administration of Public Law No. 190. 38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits. Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c),  and (d).  

Where a claim is based upon Philippine service, active service 
will be the period certified by the service department. 38 C.F.R. 
§ 3.41(a). When there is a question  as to whether qualifying 
service is verified or adequately documented, VA shall request 
verification of service from the service department. 38 C.F.R. § 
3.203(c). 

The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 10 
Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993).



In this case, the RO has undertaken several inquiries to the 
appropriate service department to confirm whether the appellant's 
father had service that would qualify   for purpose of receipt of 
VA benefits. 

The spouse of the individual claimed to have had service, also 
the appellant's mother, had herself filed a claim for VA death 
benefits in 1954. In August 1954,          the Department of the 
Army issued a finding that the individual in question did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the United 
States Armed Forces. As a result, the claim for death benefits 
was denied.

A petition to reopen this denial of benefits was filed by the 
appellant's mother             in 2000. Based on new information 
provided consisting of a serial number for      the individual in 
question, where none was previously of record, the RO contacted 
the National Personnel Records Center and requested re-
verification of service.                In April 2002, the NPRC 
responded that there was no change warranted in the prior 
negative certification. This claim and subsequent petitions to 
reopen were therefore denied. An appeal was later perfected to 
the Board, however, the appellant's mother died before the case 
was decided at the Board.

The appellant filed a new claim seeking to establish entitlement 
to VA death benefits. It was contended that her father had served 
in the Philippine Commonwealth Army in furtherance of the U.S. 
Armed Forces from January 1942 to February 1945, and was a 
prisoner of war for a one-week period in August 1943.      
 
There has been extensive documentation provided from the 
Philippine government concerning the circumstances of the alleged 
service, including an Affidavit for Philippine Army Personnel, 
which lists service in the United States Army Forces in the Far 
East (USAFFE) from March 1942 to May 1942, and prisoner of war 
status for one week in August 1943, with a formal processing out 
of service in        February 1945. Authenticated copies of 
Philippine Army AGO Forms 23 and 24  list similar information. 

There is also on file an April 2008 letter from the NPRC 
responding to                    the appellant's inquiry for 
separation documents for her father. The correspondence 
reiterated that the appellant's father was not shown in the 
official records and archives at the NPRC as having been a member 
of the Philippine Commonwealth Army, including recognized 
guerillas, in the service of the U. S. Armed Forces during World 
War II. 

Based on the foregoing, the claim to establish legal entitlement 
to VA death benefits must be denied, as it is not proven that the 
appellant's father had qualifying service with the Philippine 
Commonwealth Army in support of the U. S. Armed Forces.         
In attempting to verify the circumstances of service for the 
individual in question, there have been several service 
department inquiries made, each of which have entailed a negative 
response. In particular, an April 2002 response from the NPRC 
stated that even based upon new identifying information, the 
requisite service in furtherance of the U. S. Armed Forces had 
not been established. The findings from the service department 
are fully binding upon VA in its adjudication of the appellant's 
claim for basic eligibility for death benefits. See Duro, supra. 
The only recourse at this point would be to seek re-certification 
from the service department, as the Board does not have 
discretion to alter the above findings. Moreover,             the 
records from the Philippine government notwithstanding, it is the 
findings of the U. S. service department which must be deemed 
dispositive as this is only source of service verification 
permitted by VA law. See Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997)

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the U.S. Court of Appeals for the Federal Circuit held that, 
pursuant to both 38 C.F.R. § 3.203(c) and the VA Secretary's 
statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), 
new evidence submitted by a claimant in support of a request for 
verification of service from the service department must be 
submitted to the service department for review. Here, however, no 
new information has been elucidated regarding the period of 
service in question. Unlike in 2002, when the RO sought re-
certification of service with a new serial number, there is 
nothing to add to the inquiry.             The records recently 
submitted by the appellant are essentially cumulative of 
information already made available. There is no duty under 
Capellan to obtain an additional certification of service.  

In summary, there is no objective substantiation of qualifying 
service for purposes of VA benefits. While the Board is 
sympathetic to the appellant's contentions,          the legal 
provisions on recognition of service for VA purposes are binding 
upon  this case. See 38 U.S.C.A. § 7104.

Accordingly, the basis entitlement to receipt of VA death 
benefits has not been established. Where, as here, the law and 
not the evidence is dispositive, the claim should be denied 
because of the lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for legal entitlement to the receipt of VA death 
benefits is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


